Citation Nr: 0916126	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  03-20 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection on a presumptive basis for 
heart disease as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The Veteran served on active duty from November 1944 to July 
1946.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington , West Virginia, that denied, on a presumptive 
basis, the Veteran's claims of entitlement to service 
connection for a chronic cough, heart disease, impotency, and 
physical body weakness, due to ionizing radiation.

The Veteran requested a Travel Board Hearing that was 
scheduled and rescheduled at his request for May 2005.  In 
his April 2005 response to the RO's notice of the rescheduled 
hearing date, he withdrew his request for a hearing.  See 38 
C.F.R. § 20.702 (2008).

In June 2005, the Board referred the Veteran's claims for 
service connection for a chronic cough, heart disease, 
impotency, and physical body weakness to the RO for 
development and adjudication on a direct basis, as the RO 
initially only adjudicated the claims on a presumptive basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994).  
Also in June 2005, the Board denied entitlement to service 
connection for a chronic cough, impotency, and physical body 
weakness on a presumptive basis, and remanded the claim of 
entitlement to service connection for heart disease on a 
presumptive basis to the RO, via the Appeals Management 
Center (AMC), in Washington , DC , for additional development 
under the radiation-specific assistance guidelines.  See 38 
C.F.R. § 3.311 (2008).  

In August 2008, the Board again remanded the Veteran's claim 
for service connection on a presumptive basis for heart 
disease due to ionizing radiation to the RO via the AMC for 
further evidentiary and procedural development.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran seeks service connection on a presumptive basis 
for heart disease as due to exposure to ionizing radiation.  
In August 2006, a VA cardiologist examined the Veteran, 
reviewed his medical records, and opined that there was less 
than a 50 percent chance that ionizing radiation caused his 
coronary atherosclerotic heart disease.  In August 2008, the 
Board remanded the Veteran's claim for an additional medical 
opinion.

Unfortunately, as pointed out by the appellant's 
representative in April 2009, the Board finds that another 
remand is necessary in this case.  A review of the evidence 
in this case reveals that the RO has not complied with the 
directive from the Board's August 2008 remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (where the remand orders of 
the Board are not complied with, the Board commits error as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated).

Service personnel records note the Veteran's participation in 
the occupation of Nagasaki during the required dates that is 
a recognized radiation-risk activity.  However, the list of 
diseases specific to radiation-exposed veterans and for which 
service connection may be granted by presumption pursuant to 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) does not 
include heart disease.

While the provisions of 38 C.F.R. § 3.311 (2008) also do not 
allow for presumptive service connection for non-listed 
disease, they do provide special procedures for evidentiary 
development and adjudication of a claim when the Veteran 
presents scientific evidence that a current non-listed 
disability is related to ionizing radiation exposure.  In 
support of his claim, the Veteran and his representative 
submitted, inter alia, literature linking radiation exposure 
and cardiovascular disease.  This evidence includes studies 
published in the Journal of the American Medical Association 
(JAMA) in December 2003 and the Health Scout News.

In August 2006, a VA cardiologist opined that the Veteran's 
cardiovascular disease was most likely secondary to his long 
history of cigarette smoking.  The VA examiner also noted 
that he was "unaware of any medical literature that is 
currently available that would support ionizing radiation as 
a cause of coronary atherosclerosis."  The examiner noted his 
review of the claims file but did not note or otherwise refer 
to the JAMA or Health Scout News studies. 

Under 38 C.F.R. § 3.311(b)(4), a radiation-exposed veteran's 
claim which meets all criteria except that of manifesting a 
radiogenic disease will still be processed in the same manner 
as for a radiogenic disease under 38 C.F.R. § 3.311(b)(1).  
The critical component of subsection (b)(1) is referral to 
the Under Secretary for Benefits for consideration under 38 
C.F.R. § 3.311(c).  Under 38 C.F.R. § 3.311(c), the Under 
Secretary may request an advisory opinion from the Under 
Secretary of Health, who will consider assessment under sound 
medical principles.  The Board notes that AMC/RO obtained a 
dose estimate from the Defense Threat Reduction Agency based 
on the Veteran's location and length of exposure while in 
Nagasaki; so that component of the required development is 
completed.

As noted above, in August 2008, the Board remanded the 
Veteran's claim, in large measure, to afford the August 2006 
VA examiner an opportunity to review and comment upon the 
medical literature submitted by the Veteran in support of his 
claim.  

The Board notes that significant development was completed 
following the August 2008 remand, to include securing a 
lengthy January 2009 medical opinion from the August 2006 VA 
cardiologist that reflects his review and assessment of the 
medical literature submitted by the Veteran.   Notably, 
however, other action specifically requested by the Board in 
August 2008 has yet to be completed.  Specifically, "the 
AMC/RO must refer the file to the Under Secretary for 
Benefits for appropriate action and consideration under 
38 C.F.R. § 3.311(c)."  As this remand instruction was not 
complied with, remand is necessary to comply with the mandate 
of the Court.  Stegall.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO must refer the Veteran's 
file to the Under Secretary for Benefits 
for appropriate action and consideration 
under 38 C.F.R. § 3.311(c).

2.  After the above is complete, the 
AMC/RO should readjudicate the Veteran's 
claim in light of any additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, the AMC/RO should send 
the Veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.

Then, the case should be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



